Citation Nr: 0613830	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse and son


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from September 1943 to April 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter in 	November 2005 for 
further evidentiary development.  The requested development 
has been accomplished.  Unfortunately, as noted more fully 
below, the Board finds that remand is again warranted for 
additional procedural and evidentiary considerations.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

When this matter was previously before the Board, the Board 
reopened and remanded the claim, requesting that the veteran 
be afforded a VA examination for an opinion as to whether any 
current low back disorder was related to an injury he 
sustained during service.  The primary basis for the 
reopening of the claim was the receipt of a medical opinion 
letter from Dr. E., dated in September 2005, in which Dr. E. 
also noted that "if there was anything further you need from 
me, please contact me."  Pursuant to the Board's remand, the 
veteran was furnished the requested examination in December 
2005, and provided a supplemental statement of the case in 
January 2006.  In the supplemental statement of the case, the 
veteran was appropriately advised of the basis for the RO's 
decision to continue the denial of the claim.

In addition, with respect to an authorization the veteran had 
provided the RO in order that his medical records could be 
obtained from Dr. E., the supplemental statement of the case 
noted that although the veteran had submitted the 
authorization, "a determination was made that there was no 
reasonable possibility that any further evidence received 
from Dr. E. would substantiate your claim given his tenure as 
your physician from 2003 to present, which is more than 55 
years after your service."  However, the Board's review of 
the regulations governing VA's obligations regarding the duty 
to obtain private treatment records indicates that reasonable 
efforts to obtain such records generally consist of an 
initial request for the records, and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1) (2005).  Simply put, the Board does not find 
any authority that the obligation to obtain such records may 
be relieved by a preliminary determination by the RO that 
there was no reasonable possibility that any further evidence 
from Dr. E. would substantiate the claim.  The Board further 
notes that in the January 2003 notice letter provided 
pursuant to the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), 
the veteran was advised that if he were to provide signed 
authorizations with respect to private medical records, VA 
would request those records for him.

Consequently, based on the above, the Board finds that it has 
no alternative but to remand this matter so that appropriate 
steps can be taken to obtain the veteran's private medical 
records in the possession of Dr. E.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate steps should be taken 
to obtain the veteran's private medical 
records in the possession of Dr. E.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issue of entitlement to service 
connection for degenerative changes of 
the lumbar spine should be readjudicated.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





